Citation Nr: 1130674	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  10-07 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.



ATTORNEY FOR THE BOARD

M. Riley, Counsel

INTRODUCTION

The Veteran served on active duty from December 1968 to July 1973.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In April 2010, the Veteran testified before a hearing officer at the RO.  A transcript of the hearing is of record.  The Veteran also withdrew his request for a hearing before the Board at the RO in an April 2010 statement in accordance with 38 C.F.R. § 20.704(e).

The Board has styled the first claim on appeal as entitlement to an increased initial rating for PTSD.  The February 2009 rating decision on appeal granted service connection for PTSD and assigned an initial 50 percent evaluation, effective August 15, 2008.  In a July 2009 statement, the Veteran requested reconsideration of the 50 percent evaluation assigned his PTSD, but did not specifically disagree with the assigned rating.  Another rating decision was issued September 2009 which continued the 50 percent rating and the Veteran filed a notice of disagreement in October 2009.  As this notice of disagreement was received within one year from date of notification of the February 2009 rating decision and did not specify which rating was being appealed, the Board finds that it initiated an appeal with respect to the initial rating assigned PTSD.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required




REMAND

The Veteran contends that his service-connected PTSD is productive of symptoms that most nearly approximate the criteria associated with a disability rating higher than 50 percent.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Veteran is also competent to provide his lay observations describing how his disability has worsened.  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  During the April 2010 hearing at the RO, he testified that his disability had worsened since his most recent VA examination in September 2009.  The Veteran testified that he was unable to work and experienced increased nightmares and sleep disruption.  His VA health care provider also noted the presence of increased depression and nightmares in March 2010 and further reported in May 2010 that medication was only partially effective in controlling the Veteran's symptoms.  As the record contains some evidence suggesting a worsening of the Veteran's PTSD symptoms since the September 2009 VA examination, a new examination is required by VA's duty to assist.  

Additionally, the Board observes that the Veteran maintains that he is receiving Social Security Administration benefits due to his PTSD; and, as indicated above, he has testified to the effect that he is unable to work due to the effects of his PTSD symptoms.  As such, the Veteran has raised the issue of entitlement to a total disability rating based on upon individual unemployability (TDIU) within the context of his appeal of the initial rating assigned for PTSD; and, hence, the matter of a TDIU rating is now part and parcel of the determination of the appropriate rating for the Veteran's PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 454-455 (2009).  However, the Board observes that the percentage requirements of 38 C.F.R. § 4.16(a) have not been met as yet in this case.  Nonetheless, entitlement to a total rating, on an extra-schedular basis, may be established, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of a service-connected disability.  38 C.F.R. § 4.16(b).  Thus, the Board finds that the RO should address the matter of extra-schedular consideration (per 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b)), within the context of the claim for an initial higher rating for the underlying PTSD, in the first instance, to avoid any prejudice to the Veteran.  See VAOGCPREC 6-96 (Aug. 16, 1996).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  As a component of the claim for an initial higher rating the underlying PTSD, inform the Veteran and his representative of the requirements for a TDIU rating pursuant to 38 C.F.R. § 4.16(a), and of the requirements for extra-schedular consideration pursuant to 38 C.F.R. §§ 3.321(b)(1) and 4.16(b); and permit them the full opportunity to supplement the record as desired.  Any additional development should be undertaken as necessary.

2.  After completing the above development, afford the Veteran a VA psychiatric examination to determine the nature and severity of his service-connected PTSD.  The claims folder must be made available to the examiner.  The examination report should reflect that the claims folder was reviewed.  

All signs and symptoms of the Veteran's PTSD should be reported in detail.  The examiner should provide a full description of the effects of the PTSD symptoms on the Veteran's occupational and social functioning and on his daily life.  The examiner should identify all present manifestations of the service-connected PTSD and should specifically address whether the Veteran's PTSD symptoms cause occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  The examiner is also address whether the Veteran has total occupational and social impairment with occupational due to his PTSD symptomatology.
	
The examiner must opine as to whether it is at least as likely as not that his service-connected PTSD renders him incapable of performing the mental and physical acts required for employment, given his educational and occupational background.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed report.  If any requested opinion cannot be given, he/she should state the reason(s) why.

3.  After completion of the requested actions, and any additional notifications and/or development deemed warranted, readjudicate the issue of entitlement to an initial rating in excess of 50 percent for PTSD, to include on an extra-schedular basis (pursuant to 38 C.F.R. §§ 3.321(b)(1) and 4.16(b)), in light of all pertinent evidence and legal authority.  If the percentage requirements of 38 C.F.R. § 4.16(a) are ultimately met, then the determination of the initial rating for PTSD should address whether the Veteran is entitled to a TDIU rating for PTSD pursuant to § 4.16(a).
		
4.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



